EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone communication followed with electronic communication with James W. Soong (Reg. No 40,824) on 31 August 2022. The application has been amended as follows:
Please amend dependent claims 3, 7 and 11 to depend on independent claims 1, 5 and 9 respectively as follow:
3. (Currently Amended) The method of claim 1

7. (Currently Amended) The system of claim 5

11. (Currently Amended) The non-transitory computer-readable storage medium of claim 9


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to dynamic video codec adaptation.

Prior art was found for the claims as follows:
Reese Robert J. et al. [US 5832125 A: already of record] discloses the following claim limitations:
1. A computer-implemented method (i.e. The present invention relates to video compression schemes- Col 1, lines 14-15) comprising: 
determining, by a computing system, during encoding of a video, processor capabilities (i.e. performance of the video encoder- Col 3, lines 32-34) for performing the encoding of the video (i.e. The bit rate controller of FIG. 1 analyzes the performance of the video encoder in encoding the previous video frame i-1 relative to prior encoded video frame- Col 3, lines 32-34); 
changing, by the computing system, a sampling rate of the video to be encoded (i.e. global quantization level- Col 3, lines 32-34) according to the determined processor capabilities (i.e. The adjustments to the global Q levels are based on both short-term characterizations of the performance of the video encoder and long-term characterizations of that performance- Col 3, line 7-10… adjust the global quantization level for the current video frame i- Col 3, lines 32-34… Short-term characterizer 202 characterizes the short-term performance of the video encoder based on the previous encoded frame size and the specified target encoded frame size to set the Q delta parameter. Long-term characterizer 204 characterizes the long-term performance of the video encoder using the previous encoded frame size (to update the current average encoded frame size) and the specified target average encoded frame size- Col 6, line 1-15); and 
scaling a quality of remaining frames of the video during the encoding based on the changed sampling rate according to the determined processor capabilities, wherein at least one remaining frame of the video is downsampled (i.e. Q delta is incremented (step 120) to increase the quantization level and thereby tend to decrease the average size of the encoded frames- Col 5, line 12-18) when the processor capabilities satisfy first capabilities (i.e. If the current average encoded frame size is larger than the specified target average encoded frame size (step 118), then the long-term trend in the performance of the video encoder is such that the encoded frames are too large… Those skilled in the art will understand that one reason for using the adjustment interval of step 106 to prevent the global Q level from being allowed to be adjusted with every frame is to give the adjustment of Q level a chance (i.e., more than one frame) to have a meaningful effect on the long-term performance of the video encode- Col 5, lines 12-24);
the scaling comprising: downsampling, by the computing system, at least a first remaining frame included in the remaining frames (i.e. Frame encoder 208 uses the global Q level to encode the current frame to generate the corresponding encoded frame data- Col 6, lines 13-16).
However, Reese does not teach explicitly:
	measuring, by the computing system, a present frame rate of the video;
determining, by the computing system, that the present frame rate is stable based on the present frame rate being within a threshold percentage of a target frame rate.
In the same field of endeavor, Eric Riggert et al. [US 20100250766 A1: already of record] discloses:
	measuring, by the computing system, a present frame rate of the video(i.e. it is determined if the frame rate is above or below a human flicker fusion- ¶0009);
determining, by the computing system, that the present frame rate is stable (i.e. if the frame rate of the streaming video media is determined to be equal to the level at the measured distance (or an acceptable range within the threshold), then the frame rate is not further adjusted- ¶0056, figs. 4-7) based on the present frame rate being within a threshold percentage of a previously (i.e. empirical data may be gathered regarding the relationship between the human flicker fusion threshold, a distance between a viewer and a display screen, and the display screen's size and dimensions. This gathered empirical data can then be used in the implementation of the processes described below in connection with FIGS. 4 to 7- ¶0044) measured (i.e. In a case that the frame rate of the streaming video media is at the human flicker fusion threshold (or an acceptable range within) at the measured distance, then the process returns to block 601 and the media client 101 measures a distance between the display screen 104 and the viewer 105- ¶0060... the human flicker fusion threshold is measured in 1/t (i.e., frames per second, or Hz)- ¶0009).
However, Reese and Eric do not teach explicitly:
in response to determining that the present frame rate is stable based on the present frame rate being within a threshold percentage of a previously measured frame rate: measuring, by the computing system, a present quantization parameter (OP); and scaling, by the computing system, a quality of remaining frames of the video during the encoding according to the QP, the quality associated with resolution of the remaining frames.
In the same field of endeavor, Naito Yukihiro [US 20070097257 A1: already of record] discloses:
in response to determining that the present frame rate is stable based on the present frame rate being within a threshold percentage of a previously measured frame rate: measuring, by the computing system, a present quantization parameter (OP); and scaling, (i.e. an advantage that a change of the maximum quantization step size 28 is rapidly reflected into picture quality when a tendency of the generated information content changes can be obtained- ¶0027) by the computing system, a quality of remaining frames of the video during the encoding according to the QP, the quality associated with resolution of the remaining frames (i.e. the maximum quantization step size 28 is increased- ¶0026).

Claim 5, apparatus claim 5 corresponds to method claim 1, and therefore Reese, Eric and Naito teach the same limitations as listed above.

Claim 9, computer-readable medium storing instructions claim 9 corresponds to apparatus claim 1, and therefore Reese, Eric and Naito teach the same limitations as listed above. 

However, in consideration of applicant's arguments as whole there is not strong motivation or reasoning to combine references to arrive at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-5, 7-9, 11-12 and 16-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488